Supplemental Opinion on Denial of Rehearing delivered March 5, 1973 Arrest — authority without a warrant — grounds.—A radio broadcast upon an informer’s tip may not be sufficiently reliable to constitute probable cause for an arrest without a warrant but when the victim of a rape reports the occurrence to police and provides a description of the offender, police officers are expected to act upon this type of complaint which constitutes probable cause. George Rose Smith, Justice, on rehearing. Within the time allowed for the filing of a petition for rehearing the appellant filed a pleading and brief entitled a “Motion to Commence a [Criminal Procedure] Rule 1 Hearing.” Since the motion is in substance a petition for rehearing, arguing points of law discussed in our opinion, we so treat it. We think it appropriate to comment further on one of the points that are reargued. In our original opinion we sustained a search of the appellant’s person as being incident to his arrest. The arresting officer relied upon information contained in a police radio broadcast, which in turn was based upon the report of the crime that had been made by the prosecutrix to the police. In the petition for rehearing there is cited for the first time the decision in Whiteley v. Warden, 401 U.S. 560 (1971). The appellant argues, on the strength of that case, that a warrantless arrest based upon a police radio bulletin is not permissible. We cannot agree with that interpretation of the Whiteley opinion. There the radio broadcast was based upon an informer’s tip that was not shown to be sufficiently reliable to constitute probable cause for the arrest. As the court said: “[T]he record is devoid of any information at any stage of the proceeding from the time of the burglary to the event of the arrest and search that would support either the reliability of the informant or the informant’s conclusion that these men were connected with the crime. . . “We do not, of course, question that the Laramie police were entitled to act on the strength of the radio bulletin. Certainly police officers called upon to aid other officers in executing arrest warrants are entitled to assume that the officers requesting aid offered the magistrate the information requisite to support an independent judicial assessment of probable cause. Where, however, the contrary turns out to be true, an otherwise illegal arrest cannot be insulated from challenge by the decision of the instigating officer to rely on fellow officers to make the arrest.” We think the Whiteley rule was accurately summarized in Peterson v. State, 15 Md. App. 478, 292 A. 2d 714 (1972), where the court said: “Whiteley stands for the broad principle that a police officer, with proper justification for an arrest or a search (with or without a warrant), may multiply his available arms and legs to excute his purpose by calling upon other policemen to aid him. . . . He does not have to impart to each of his executing agents the building blocks of probable cause that mounted up to his justification. The immediate holding of Whiteley was that, just as a justification for police action is not diminished in transmission, neither is it enhanced. If the justification is adequate at the point where the message is transmitted, it is no less so at the point where the message is received. Conversely, if the justification is inadequate at the point where the message is transmitted, that inadequacy endures and will not somehow be dissipated on the wires or on the airwaves. In transmission nothing is lost and nothing is gained.” In the case at bar the broadcast was not based, as in Whiteley, upon an informer’s tip of questionable veracity. Here is was the victim of the rape who reported the occurrence to the police and provided a description of the offender. Firsthand information of that kind is precisely the type of complaint upon which police officers are expected to act. We have no doubt that it constituted probable cause for the arrest. Rehearing denied.